NOT FOR PUBLICATION                           FILED
                    UNITED STATES COURT OF APPEALS                        JUN 20 2018
                                                                      MOLLY C. DWYER, CLERK
                                                                       U.S. COURT OF APPEALS
                           FOR THE NINTH CIRCUIT

STEPHEN JEROME WILLIAMS,                        No.    17-17466

                Plaintiff-Appellant,            D.C. No. 4:16-cv-01136-HSG

 v.
                                                MEMORANDUM*
E. HAZEL, Sgt.; et al.,

                Defendants-Appellees.

                   Appeal from the United States District Court
                     for the Northern District of California
                 Haywood S. Gilliam, Jr., District Judge, Presiding

                             Submitted June 12, 2018**

Before:      RAWLINSON, CLIFTON, and NGUYEN, Circuit Judges.

      California state prisoner Stephen Jerome Williams appeals pro se from the

district court’s judgment dismissing his 42 U.S.C. § 1983 action alleging access-to-

courts and due process claims. We have jurisdiction under 28 U.S.C. § 1291. We

review de novo a district court’s dismissal on the basis of qualified immunity.



      *
             This disposition is not appropriate for publication and is not precedent
except as provided by Ninth Circuit Rule 36-3.
      **
             The panel unanimously concludes this case is suitable for decision
without oral argument. See Fed. R. App. P. 34(a)(2).
Nelson v. Heiss, 271 F.3d 891, 893 (9th Cir. 2001). We affirm.

      The district court properly dismissed Williams’s action on the basis of

qualified immunity because it would not have been clear to every reasonable

officer that he was violating Williams’s constitutional rights. See Ashcroft v. al-

Kidd, 563 U.S. 731, 735 (2011) (explaining two-part test for qualified immunity).

      The district court did not abuse its discretion in denying Williams’s motion

for reconsideration because Williams failed to demonstrate any basis for relief.

See Carroll v. Nakatani, 342 F.3d 934, 940, 945 (9th Cir. 2003) (setting forth

standard of review and grounds for reconsideration under Federal Rule of Civil

Procedure 59(e)).

      AFFIRMED.




                                          2                                     17-17466